August 21, 1929. The opinion of the Court was delivered by
This action, in which the defendants, the State Company and John F. Weekly, are jointly charged by the plaintiff, E. *Page 16 
G. Connelly, with the composition and publication of an alleged libelous editorial appearing in The State, a newspaper published by the defendant, the State Company, in the City of Columbia, S.C. was commenced in the Court of Common Pleas for Allendale County, April 26, 1928. The case comes before this Court on appeal by the defendant, the State Company, from an order of his Honor, Judge J. Henry Johnson, refusing a motion of the defendant, the State Company, to transfer the case against that defendant from Allendale County to Richland County. The motion was made upon the ground that, "while the defendant, John F. Weekly, is a resident of Allendale County the defendant, the State Company, is a resident of Richland County, and the action should have been brought in Richland County, because the defendant Weekly, did not jointly with the State Company compose and publish the alleged libelous editorial." In passing upon the motion his Honor, Judge Johnson, considered the allegations of the complaint, the editorial in question, and certain affidavits, also a letter written by the defendant, Weekly, to which reference is made in the order issued by his Honor, Judge Johnson, in refusing the motion.
After careful consideration, we have reached the conclusion that, for the reasons stated in the order of Judge Johnson, the motion to transfer was properly refused. In reaching this conclusion, we, of course, express no opinion as to the merit or demerit of the case, and no findings of the facts alleged. We simply hold that, under the showing made, considered in the light of the law of this State governing such matters, it was the duty of Judge Johnson to refuse the motion to transfer the case from Allendale County to the County of Richland.
The exceptions are therefore overruled, and it is the judgment of this Court that the order appealed from be, and the same is hereby, affirmed.
NOTE: Let the complaint, the order of Judge Johnson, and the exceptions be reported. *Page 17 
MESSRS. JUSTICES COTHRAN, BLEASE, and STABLER, and MR. ASSOCIATE JUSTICE GRAYDON concur.